UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7664



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN ANTHONY CAPERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-92-446, CA-98-2111-2-18)


Submitted:   March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Anthony Capers, Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

     John Anthony Capers seeks to appeal the district court’s order

denying his motion filed under U.S. Sentencing Guidelines Manual §

5K2.0 (1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we dismiss this

appeal. We note that, because Capers’ motion did not challenge the

validity of his original sentence, the motion should not have been

docketed as a motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998). We therefore deny Capers’ motion for a certificate of

appealability as unnecessary.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2